Title: From Thomas Jefferson to Albert Gallatin, 6 March 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  Th:J. to mr Gallatin 
                  Mar. 6. 04.
               
               The inclosed paper got mislaid by accident so as to escape my earlier attention. I do not know how far the office of a director of the bank is compatible with mr Nourse’s official duties, or the general spirit of our laws. I leave it therefore altogether to your judgment, only observing that if these admit his acceptance, I believe the bank cannot associate to themselves an honester man.
            